 Case 1:21-cv-00303-PLM-PJG ECF No. 6, PageID.14 Filed 04/19/21 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION



ROBERT HOLLINGSWORTH,

             Plaintiff,                                Hon. Paul L. Maloney

v.                                                     Case No. 1:21-cv-303

CITY RESCUE MISSION,

            Defendants.
_________________________________/

                          REPORT AND RECOMMENDATION

      Plaintiff initiated this action on April 8, 2021, against City Rescue Mission.

(ECF No. 1). Because Plaintiff has been permitted to proceed as a pauper, (ECF

No. 4), the Court has reviewed Plaintiff s complaint pursuant to 28 U.S.C. 1915(e)(2)

to determine whether it is frivolous, malicious, or fails to state a claim upon which

relief can be granted.     Pursuant to 28 U.S.C.         636(b)(1)(B), the undersigned

recommends that Plaintiff’s complaint be dismissed for failure to state a claim.

      A claim must be dismissed for failure to state a claim on which relief may be

granted unless the “[f]actual allegations [are] enough to raise a right for relief above the

speculative level on the assumption that all of the complaint s allegations are true.”

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 545 (2007). As the Supreme Court has

held, to avoid dismissal, a complaint must contain “sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.
                                              1
 Case 1:21-cv-00303-PLM-PJG ECF No. 6, PageID.15 Filed 04/19/21 Page 2 of 4




662, 677-78 (2009).      This plausibility standard “is not akin to a ‘probability

requirement,’ but it asks for more than a sheer possibility that a defendant has acted

unlawfully.” If the complaint simply pleads facts that are “merely consistent with” a

defendant’s liability, it “stops short of the line between possibility and plausibility of

‘entitlement to relief.’” Id. As the Court further observed:

             Two working principles underlie our decision in Twombly.
             First, the tenet that a court must accept as true all of the
             allegations contained in a complaint is inapplicable to legal
             conclusions. Threadbare recitals of the elements of a cause of
             action, supported by mere conclusory statements, do not
             suffice . . . Rule 8 marks a notable and generous departure
             from the hyper-technical, code-pleading regime of a prior era,
             but it does not unlock the doors of discovery for a plaintiff
             armed with nothing more than conclusions. Second, only a
             complaint that states a plausible claim for relief survives a
             motion to dismiss . . . Determining whether a complaint states
             a plausible claim for relief will, as the Court of Appeals
             observed, be a context-specific task that requires the
             reviewing court to draw on its judicial experience and common
             sense. But where the well pleaded facts do not permit the court
             to infer more than the mere possibility of misconduct, the
             complaint has alleged – but it has not “show[n]” – “that the
             pleader is entitled to relief.”

Id. at 678-79 (internal citations omitted).

      In his single-page complaint, Plaintiff alleges the following. On October 2,

2019, Plaintiff entered the City Rescue Mission to “check on” two job applications he

previously submitted.    Plaintiff spoke with Randy Barton who informed Plaintiff

that “there was an issue” with his applications regarding “a religious question asking

how [Plaintiff] came to Christ.” Plaintiff responded that he was “uncomfortable”

answering this question and “wasn’t really sure how to answer it.” Barton suggested

                                              2
 Case 1:21-cv-00303-PLM-PJG ECF No. 6, PageID.16 Filed 04/19/21 Page 3 of 4




that Plaintiff complete another application, but indicated that he “would not be hired

either way.” Plaintiff asserts that his rights under Title VII of the Civil Rights Act

of 1964 were violated because he was “denied employment over religion.”

      Plaintiff is correct that Title VII “prohibits employers from refusing to hire an

individual based on religion.” Equal Employment Opportunity Commission v. Publix

Super Markets, Inc., 481 F.Supp.3d 684, 692 (M.D. Tenn. 2020). To prevail on such

a claim, Plaintiff must establish: (1) he holds a sincere religious belief that conflicts

with an employment requirement; (2) he informed the employer about the conflict;

and (3) was not hired because of the conflicting requirement. Id. at 693.

      Plaintiff’s allegations are insufficient to establish any of these elements.

First, Plaintiff does not allege that he holds a sincere religious belief that conflicts

with any requirement to obtain employment with Defendant.             Instead, Plaintiff

alleges that he declined to complete Defendant’s employment application due to

discomfort and indecision. Even if the Court assumes that Plaintiff’s decision not to

complete the employment application was motivated by a sincerely held religious

belief, Plaintiff fails to allege that he communicated such to Defendant or that such

was the reason was he was not offered employment. In sum, Plaintiff has failed to

allege facts which, even if proven, would entitle him to relief.




                                             3
 Case 1:21-cv-00303-PLM-PJG ECF No. 6, PageID.17 Filed 04/19/21 Page 4 of 4




                                     CONCLUSION

      For the reasons discussed herein, the undersigned recommends that Plaintiff s

complaint be dismissed for failure to state a claim.

      OBJECTIONS to this Report and Recommendation must be filed with the Clerk

of Court within fourteen days of the date of service of this notice.         28 U.S.C.

 636(b)(1)(C). Failure to file objections within the specified time waives the right to

appeal the District Court s order.    See Thomas v. Arn, 474 U.S. 140 (1985); United

States v. Walters, 638 F.2d 947 (6th Cir.1981).


                                                Respectfully submitted,


Date: April 19, 2021                            /s/ Phillip J. Green
                                                PHILLIP J. GREEN
                                                United States Magistrate Judge




                                            4
